DETAILED ACTION
This action is responsive to the Applicant’s response filed 07/19/22.
As indicated in Applicant’s response, no claims have been amended.  Claims 21-26, 28-33, 35-39 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 21-26, 28-33, 35-39 are allowed. The following is an examiner’s statement of reasons for allowance.
A) The prior art taken separately or jointly does not suggest or teach the following features.
	A computer-implemented method comprising:
	providing a front-end binding framework having a data controller that interacts with a user interface of a user device to manage a bindable property or method for a view on the user device;
	providing a back-end binding framework with a data model controller that manages a data model, the front-end binding framework and the back-end binding framework being different types of frameworks; 
	implementing, via a bridge controller, asynchronous two-way binding for the bindable property or method between the data controller of the front-end binding framework and the backend binding framework to update the bindable property or method in the data model when data changes at the user interface and to update the view on the user device after data changes at the data model,
	wherein the providing a front-end binding framework operation, the providing a back-end framework operation and the implementing operation are initiated in response to an operation performed through the user interface of the user device; 
	generating a request object corresponding to the data model for a binding request in the front-end binding framework; and invoking a callback associated with the request object to update the view of the user interface with data from the corresponding model via a bridge response in response to the binding request.
(as recited in claims 21, 28, 35)
B) Double Patenting Rejection (ODP)
The only outstanding (Provisional, Obviousness) Double Patenting Rejection has been overcome with Applicant’s filing and approved state of a Terminal Disclaimer per 07/19/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 11, 2022